EXHIBIT 10(au)



TENTH AMENDMENT TO THE
NATIONAL WESTERN LIFE INSURANCE COMPANY
NON-QUALIFIED DEFINED BENEFIT PLAN


          This Tenth Amendment to the National Western Life Insurance Company
Non-Qualified Defined Benefit Plan, as amended (the "Plan") is hereby adopted by
National Western Life Insurance Company (the "Company").



WITNESSETH



          WHEREAS, the Plan was originally established effective January 1,
1991;



          WHEREAS, Section 6.2 of the Plan permits the Company to amend the Plan
at any time; and



          WHEREAS, the Company desires to amend the Plan to freeze future
benefit accruals under Section 4.9 of the Plan effective as of December 31, 2004
to comply with section 409A of the Internal Revenue Code of 1986, as amended by
the American Jobs Creation Act of 2004.



          NOW, THEREFORE, the Plan is hereby amended as follows effective as of
December 31, 2004:



Section 4.9 of the Plan is hereby amended by adding the following new paragraph
at the end of such Section, such paragraph to read in its entirety as follows:



Notwithstanding anything herein to the contrary, the benefit payable to such
Participant under this Section 4.9 shall be frozen effective as of December 31,
2004 and shall not increase on account of additional Service or Plan
Compensation after such date. The provisions of this paragraph are intended to
comply with the requirements of Code section 409A and shall be construed in
accordance therewith. The provisions of this paragraph shall not be considered a
"material modification" of the Plan, but shall instead be considered a cessation
of future deferrals in accordance with Q&A-18(c) of Internal Revenue Service
Notice 2005-1.



Except as hereinabove amended, the Plan, as previously amended, shall remain in
full force and effect.



          IN WITNESS WHEREOF, the Company has adopted and executed this Tenth
Amendment this 18th day of February, 2005.



 

National Western Life Insurance Company







/S/ James P. Payne







By: James P. Payne







Its: Sr. Vice President - Secretary















 

Approved by the Board of Directors February 18, 2005.